MEMORANDUM OPINION

No. 04-08-00289-CV

PETROGULF CORP. and Douglas Cameron McLeod,
Appellants

v.

MAGNUM PRODUCING, L.P.,
Appellee

From the 229th Judicial District Court, Duval County, Texas
Trial Court No. DC-08-65
Honorable Alex W. Gabert, Judge Presiding

PER CURIAM

Sitting: 	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:  August 13, 2008  

DISMISSED
	Appellants have filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, and the appellee has not opposed the motion.  Therefore, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against
appellants.
							PER CURIAM